Title: To John Adams from Philip Mazzei, 2 February 1783
From: Mazzei, Philip
To: Adams, John


Sir,
Hotel des Colonies, rue de Prouvert2. February 1783.

Being not in my power to go & pay my respects in person to your Excellency, on account of an indisposition occasioned by the short, but very hard journey from Rotterdam to this City, I have thought proper to send you here inclosed a packet Mr. Dumas gave me for your Excellency at the Hague. I had recd. in Amsterdam the letter you did me the honour to write me the 28. of December last; consequently presented to him the order therein inclosed, & received Baretti’s dictionary, having refused to take that of Crusca, because it is not my property, since your Excellency did me the honour to accept of it. I found in the said letter an unsealed one directed to several Gentlemen, to all of whom I showed it, as from its contents it appeared that your Excellency meant to let them Know that I had the honour of being acquainted with you. I recd. likewise, a few days after, the packet Mr. Lynch had sent for me under cover to your Excellency the 10th. of October last, which I must suppose was found among your papers. I have the honour to be most respectfully, / Sir, / your Excellency’s most humble / and most Obedient Servant
Philip Mazzei
